IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                : No. 124 DB 2018 (No. 61 RST 2018)
                                :
                                :
JAYE ANN DUNCAN                 : Attorney Registration No. 204033
                                :
PETITION FOR REINSTATEMENT      :
 FROM ADMINISTRATIVE SUSPENSION : (Out of State)


                                          ORDER


 PER CURIAM


        AND NOW, this 7th day of September, 2018, the Report and Recommendation of

 Disciplinary Board Member dated August 31, 2018, is approved and it is ORDERED that

 Jaye Ann Duncan, who has been on Administrative Suspension, has never been

 suspended or disbarred, and has demonstrated that she has the moral qualifications,

 competency and learning in law required for admission to practice in the Commonwealth,

 shall be and is, hereby reinstated to active status as a member of the Bar of this

 Commonwealth. The expenses incurred by the Board in the investigation and processing

 of this matter shall be paid by the Petitioner.